Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Larry Jermaine Wigenton, Appellant                    Appeal from the Criminal District Court 3
                                                      of Dallas County of Dallas County, Texas
No. 06-14-00057-CR        v.                          (Tr. Ct. No. F-1371124-J).          Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Carter and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Larry Jermaine Wigenton, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 13, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk